Citation Nr: 1001068	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied a 
rating in excess of 10 percent for a left shoulder disability 
(separation of the left acromioclavicular joint) and a July 
2004 rating decision that denied service connection for a 
cervical spine disability, to include as secondary to the 
service-connected left shoulder disability.  The Veteran was 
afforded a Travel Board hearing before the undersigned 
Veterans Law Judge in May 2006.  

In a July 2006 decision, the Board granted an increased 
rating of 20 percent for the Veteran's left shoulder 
disability, effective August 14, 2002.  In May 2007, the 
Board remanded the claims for further development.  
Subsequently, in a December 2007 decision, the Board denied a 
rating in excess of 20 percent for the left shoulder 
disability and affirmed the previous denial of service 
connection for the cervical spine disability.  

The record thereafter shows that the Veteran changed his 
representation from The American Legion to Attorney Daniel G. 
Krasnegor, who filed an appeal of the December 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in an 
September 2008 Order, the Court vacated the Board decision 
and remanded the claim to the Board for readjudication, in 
accordance with the Joint Motion.

The appeal is REMANDED to the VA Regional Office.  


REMAND

The Board regrets the additional delay in this long-pending 
appeal.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

In their September 2008 Joint Motion, the parties in essence 
agreed that the December 2007 Board decision denying a rating 
in excess of 20 percent for the Veteran's left shoulder 
disability was erroneous because it was premised on an 
inadequate VA medical examination.  As noted in the Joint 
Motion, that VA examination, conducted in July 2004, did not 
specify whether the Veteran's reported flare-ups of left 
shoulder pain were accompanied by additional limitation of 
motion and, if so, to what extent.

The Board observes that, at the time of the July 2004 VA 
examination, the examiner noted that the Veteran experienced 
weekly flare-ups of left shoulder pain, assessed as a 10 on a 
scale of 1 to 10.  Additionally, the VA examiner noted that 
each of the Veteran's flare-ups lasted for approximately two 
to three hours and was precipitated by "moving his head from 
side to side" when flying an airplane in his capacity as a 
flight instructor.  The examiner also indicated that, in the 
course of each flare-up, the Veteran experienced additional 
limitation of motion in his neck and left arm to the extent 
that he could not mow his lawn.  However, that examiner 
declined to specify the additional limitation of motion, in 
degrees. 

The record thereafter shows that, at his May 2006 Travel 
Board hearing, the Veteran testified that his left shoulder 
disability had worsened over the years and affected his 
ability to work as a crop duster and flight instructor.  He 
further asserted that he recently had to "back off [full-
time] flight instruction" and change jobs as a result of his 
worsening service-connected disability.  In addition, the 
Veteran stated that he continued to receive regular treatment 
for his service-connected left shoulder disability, as well 
as for his nonservice-connected cervical spine disability, at 
the VA community based outpatient clinic in Sarasota, 
Florida.  However, a review of the Veteran's claims folder 
reveals that the most recent records from that VA medical 
facility are dated in January 2004.  Because it appears that 
there may be subsequent outstanding VA medical records that 
may contain information pertinent to the Veteran's claims, 
those records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  In this case, the Veteran's July 2004 VA 
examination is somewhat stale, and he has indicated that his 
service-connected left shoulder disability may have worsened 
since that time.  Because there may have been a significant 
change in the Veteran's condition, the Board finds that a new 
examination is in order to address the current severity of 
his left shoulder disability.  Moreover, in accordance with 
the September 2008 Joint Motion, that new examination should 
include specific findings regarding the frequency and 
duration of any flare-ups of left shoulder pain, as well as 
the extent, expressed in degrees, of any additional 
limitation of motion accompanying such flare-ups.  
Furthermore, in view of the Veteran's statements that his 
left shoulder disability interferes with his ability to work 
and perform daily living activities, that new examination 
should also include findings concerning the functional 
limitations related to that service-connected disability.

A remand is also warranted with respect to the Veteran's 
claim for service connection for a cervical spine disability, 
to include as secondary to his service-connected left 
shoulder disability.  In their September 2008 Joint Motion, 
the parties asserted that the Board had erred in its December 
2007 denial of the Veteran's claim by ignoring his lay 
statements indicating that he had injured his cervical spine, 
along with his left shoulder, while parachuting in service 
and had experienced a continuity of cervical spine 
symptomatology since that time.  The parties further 
contended that the Board had erroneously relied upon July 
2004 and October 2006 VA medical examination reports and a 
June 2007 VA addendum opinion.  That VA medical examination 
and opinion evidence collectively indicated that the 
Veteran's cervical spine disability was not directly related 
to the parachute jumping incident in which he injured his 
left shoulder in service; but declined to specify whether any 
cervical spine disability had been permanently aggravated by 
his service-connected left shoulder condition.

The record reflects that, after the October 2006 VA examiner 
issued her report indicating that the Veteran's cervical 
spine disability was not directly related to service, the 
Board remanded the claim for the express purpose of having 
that VA examiner render a supplemental opinion addressing the 
theory of aggravation.  However, in a June 2007 addendum 
opinion, the examiner stated that she could not resolve the 
issue of whether the Veteran's cervical spine disability had 
been aggravated by his service-connected left shoulder 
disability without resort to mere speculation.  

The Board observes that opinions, such as that rendered by 
the above VA examiner, in which a physician is unable to 
opine regarding any causal connection between a Veterans's 
current complaints and his period of service have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the 
Board finds that the VA examiner's June 2007 opinion is not 
probative for the purpose of determining whether the 
Veteran's currently diagnosed cervical spine disability is 
related to his service-connected left shoulder disability.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the Board finds it 
necessary to remand this case for an additional examination 
and etiological opinion in order to fully and fairly address 
the merits of the Veteran's claim.  Additionally, in 
accordance with the Joint Motion, that examination and 
etiological opinion should take into account the Veteran's 
reports of a continuity of cervical spine symptomatology 
since service and expressly address whether any cervical 
spine disability has been aggravated by his service-connected 
left shoulder condition.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all records from the VA community 
based outpatient clinic in Sarasota, 
Florida, dated from February 2004 to the 
present.

2.  After the above records have been 
associated with the claims folder, 
schedule the Veteran for a VA orthopedic 
examination with a specialist who has not 
previously examined him to determine the 
current nature and severity of his 
service-connected left shoulder disability 
(separation of the left acromioclavicular 
joint) and assess the etiology of any 
current cervical spine disability.  The 
claims folder must be reviewed by the 
examiner, and the examination report must 
reflect that the claims folder was 
reviewed.  The VA examiner should provide 
a rationale for all opinions and reconcile 
those opinions with all evidence of 
record, including the VA medical records 
showing treatment for cervical spine pain 
and diagnoses of spondylosis, facet 
arthritis, disc disease, and degenerative 
joint disease of the cervical spine; the 
November 2002 letter from the Veteran's VA 
treating physician indicating that it 
"was plausible" that his cervical spine 
disability was incurred in service; and 
the July 2004, October 2006, and June 2007 
VA examination reports and opinions, 
indicating that the Veteran experiences 
weekly flare-ups of left shoulder pain 
resulting in additional limitation of 
motion and that his cervical spine 
disability was not caused by the parachute 
jumping incident in which he injured his 
left shoulder in service, but declining to 
specify the degree of additional 
limitation of motion during flare-ups or 
whether his service-connected left 
shoulder condition has permanently 
aggravated any cervical spine disability.  
The examiner must also acknowledge and 
discuss the Veteran's written complaints 
and Board testimony indicating that he 
injured both his left shoulder and neck 
during parachute jumps in service, that 
his service-connected left shoulder 
disability has worsened since the time of 
his July 2004 VA examination, and that he 
has experienced a continuity of cervical 
spine symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
examiner did not comment on Veteran's 
report of in-service injury and instead 
relied on absence of evidence in service 
medical records to provide negative 
opinion).  The VA examiner's opinion 
should specifically address the following 
questions:

a)  Provide the ranges of motion of the 
Veteran's left shoulder, expressed in 
degrees, and state whether there is any 
favorable or unfavorable ankylosis, or 
instability, of that shoulder.  

b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

c)  State whether the Veteran's left 
shoulder disability is manifested by 
any painful flare-ups, and, if so, 
their frequency and duration.  

d)  Specify whether any flare-ups are 
accompanied by any additional 
limitation of motion.  Any 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss. 

e)  State whether the left shoulder 
disability affects the Veteran's major 
or minor extremity.

f)  Discuss how the Veteran's left 
shoulder disability impacts his 
activities of daily living, including 
his ability to obtain and maintain 
employment.  38 C.F.R. § 4.10.

g)  State whether it is as likely as 
not (50 percent probability or greater) 
that the Veteran has a current cervical 
spine disability that is causally or 
etiologically related to an injury 
incurred while performing in-service 
parachuting jumps, or any other 
incident during his period of active 
service.

h)  State whether it is as likely as 
not (50 percent probability or greater) 
that any current cervical spine 
disability was caused by his service-
connected left shoulder disability.

i)  State whether it is as likely as 
not (50 percent probability or greater) 
that any current cervical spine 
disability was aggravated beyond its 
natural progression by his service-
connected left shoulder disability.

	3.  Then, readjudicate the claims.  If any 
aspect of the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


